Name: Council Directive 1999/20/EC of 22 March 1999 amending Directives 70/524/EEC concerning additives in feedingstuffs, 82/471/EEC concerning certain products used in animal nutrition, 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition and 95/69/EC laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector
 Type: Directive
 Subject Matter: agricultural activity;  health;  food technology;  European Union law;  marketing
 Date Published: 1999-03-25

 Avis juridique important|31999L0020Council Directive 1999/20/EC of 22 March 1999 amending Directives 70/524/EEC concerning additives in feedingstuffs, 82/471/EEC concerning certain products used in animal nutrition, 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition and 95/69/EC laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector Official Journal L 080 , 25/03/1999 P. 0020 - 0021COUNCIL DIRECTIVE 1999/20/EC of 22 March 1999 amending Directives 70/524/EEC concerning additives in feedingstuffs, 82/471/EEC concerning certain products used in animal nutrition, 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition and 95/69/EC laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sectorTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Articles 13 to 16 of Directive 70/524/EEC (4), as amended by Directive 96/51/EC (5), lay down certain provisions on the distribution and incorporation in feedingstuffs of additives and premixtures and the labelling of additives, premixtures and compound feedingstuffs;Whereas Directive 82/471/EEC (6) makes provision in Article 3 and in the Annex for certain measures for the distribution and labelling of those products;Whereas the deadline of 1 April 1998 laid down for implementation by the Member States of the amendments to Directives 70/524/EEC and 82/471/EEC, introduced respectively by Directive 96/51/EC and Directive 95/69/EC (7) is incompatible with the dates laid down by Directive 95/69/EC for the completion of approval procedures (1 April 2001) and registration procedures (1 September 1998) for certain establishments and intermediaries operating in the animal feed sector; whereas the provisions in question apply without prejudice to the deadlines laid down in Directive 95/69/EC; whereas Directives 70/524/EEC and 82/471/EEC must nevertheless be amended for reasons of legal consistency;Whereas Council Directive 95/53/EC of 25 October 1995 fixing the principles governing the organisation of official inspections in the field of animal nutrition (8) must cover all products and substances used in animal feedingstuffs in the Community;Whereas, in order to achieve that objective, Directive 96/25/EC should be included in the list of legislation to which Directive 95/53/EC applies; whereas the reference to Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (9) should be deleted from that list, as it has since been repealed by Directive 96/25/EC;Whereas Directive 95/69/EC lays down that each year Member States must send the other Member States a list of approved establishments; whereas the procedures for the approval of establishments must be completed by 1 April 2001; whereas, in the mean time, it is therefore necessary, with a view to official inspections in the field of animal nutrition, in particular on trade within the Community, that the communication should also include establishments which, although not yet approved, can, in accordance with the conditions laid down by the Directive, continue to carry out their activities;Whereas Directives 70/524/EC, 82/471/EEC, 95/53/EC and 95/69/EC should therefore be amended accordingly,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 70/524/EEC is hereby amended as follows:1. in Article 13, the following paragraph shall be added:'6. Paragraphs 1 to 3 shall apply without prejudice to Article 4(2) and Article 9(2) of Directive 95/69/EC`.2. The following Article shall be inserted:'Article 16aArticles 14 to 16 referring to the approval and registration numbers provided for in Directive 95/69/EC shall apply from 1 April 2001`.Article 2 Directive 82/471/EEC is hereby amended as follows:1. in Article 3, the following paragraph shall be added:'4. Paragraph 3 shall apply without prejudice to Article 4(2) of Directive 95/69/EC`.2. In the Annex, for the products referred to in Chapter 1, point 1(a) of Directive 95/69/EC, in column 7 ('special provisions`), the final indent in the details to be given on the packaging of the product, on the container or on a label affixed thereto shall be replaced by the following text:'- as from 1 April 2001: approval number`.Article 3 In Directive 95/53/EC, in Article 2(1)(a), the third indent shall be replaced by the following:'- Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC`.Article 4 In Directive 95/69/EC in Article 6(2), the second and third sentences shall be replaced by the following:'Before 31 December each year, Member States shall send to the other Member States a list of the establishments referred to in Article 2(2)(a) and (b) and of the intermediaries approved in accordance with Article 3(1) and a list of corresponding establishments and intermediaries referred to in Article 4(2) which have submitted applications for approval on which the Member States have not yet taken a decision.On request, the Member States shall send the other Member States all, or part of the list of establishments referred to in Article 2(2)(c) to (f) and all or part of the list of corresponding establishments referred to in Article 4(2) which have submitted applications for approval on which the Member States have not yet taken a decision`.Article 5 1. By 30 September 1999, Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. The Member States shall apply the measures from 1 October 1999.2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by Member States.3. Member States shall send the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 6 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 7 This Directive is addressed to the Member States.Done at Brussels, 22 March 1999.For the CouncilThe PresidentG. VERHEUGEN(1) OJ C 266, 25. 8. 1998, p. 14.(2) OJ C 328, 26. 10. 1998, p. 80.(3) OJ C 40, 15. 2. 1999, p. 10.(4) OJ L 270, 14. 12. 1970, p. 1. Directive as last amended by Directive 98/92/EC (OJ L 346, 22. 12. 1998, p. 49).(5) OJ L 235, 17. 9. 1996, p. 39.(6) OJ L 213, 21. 7. 1982, p. 8. Directive as last amended by Directive 96/25/EC (OJ L 125, 23. 5. 1996, p. 35).(7) OJ L 332, 30. 12. 1995, p. 15. Directive as amended by Directive 98/92/EC.(8) OJ L 265, 8. 11. 1995, p. 17.(9) OJ L 32, 3. 2. 1977, p. 1. Directive repealed by Directive 96/25/EC (OJ L 125, 23. 5. 1996, p. 35).